Order entered June 8, 2022




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00866-CV

                  IN THE INTEREST OF V.A.M., A CHILD

              On Appeal from the 302nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-19-21669

                                    ORDER

      Before the Court is appellant’s June 7, 2022 unopposed amended motion for

an extension of time to file his brief on the merits. We GRANT the motion and

extend the time to July 11, 2022.


                                          /s/   CRAIG SMITH
                                                JUSTICE